internal_revenue_service number info release date index number ----------------------------- ----------------------------------- ---------------- --------------------------------- re --------------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-163354-03 date feb dear ----------------- we are answering correspondence submitted by you for the above named taxpayer with regard to revocation of an s election although we are unable to respond to your request as submitted this letter provides information relating to your request according to the facts provided by you the company captioned above currently has a valid s election we believe you wish to revoke the company s s election by filing a revocation effective as of date sec_1362 of the internal_revenue_code provides that an election to be an s_corporation under sec_1362 my be terminated by revocation this election may be revoked only if the shareholders holding more than one-half of the shares of stock of the corporation on the day on which the revocation is made consent to the revocation under ' d c a revocation made during the taxable_year and on or before the 15th day of the 3rd month thereof shall be effective on the 1st date of such taxable_year and a revocation made during the taxable_year but after such 15th day shall be effective on the 1st day of the following taxable_year under ' d d if the revocation specifies a date for revocation which is on or after the day on which the revocation is made the revocation shall be effective on and after the date so specified more specifically under ' b ii of the income_tax regulations if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on or after the date so specified retroactively if a taxpayer believes that he she has previously revoked their s status proof of a timely filed revocation must be presented to the appropriate service_center in the case of a revocation to be effective date the revocation must have been postmarked by thus a revocation of an election to be treated as an s_corporation cannot be made genin-163354-03 date at the latest if no proof can be provided there cannot be a revocation of the s election retroactively and the taxpayer will continue to be treated as an s_corporation until a timely filed revocation is filed for the next available tax_year relief through the private_letter_ruling process is not available for an earlier date please keep this letter with your tax records we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
